Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Thieme (US 2006/0073975).
Thieme teaches a superconducting device for operation in an external alternating magnetic field (para. 0004) comprising contact elements (bridges connecting adjacent filaments, para. 0086; alternatively the connection at the ends, para. 0063), a current conducting section connecting the contact elements corresponding to the direction of the flow of current (para. 0075, fig. 6a), a superconductor layer applied to a substrate, the layer at least partly severed in the longitudinal direction by a recess defining individual filaments (para. 0066, fig. 4), wherein the filaments define current paths for the transport current (para. 0075) wherein at least two adjacent filaments are conductively connected in a crossing region formed on the substrate wherein the crossing region connects four current paths through omission of the recess (para. 0066, 0072), at least one ohmic resistance barrier in current paths of the at least two adjacent filaments, which current paths are opposite with respect to the crossing and offset in the longitudinal direction and a transverse direction, perpendicular to the longitudinal direction of a plane of the layer (para. 0087).
	Regarding claim 2, Thieme teaches an even number of individual filaments divided into disjoint filament groups each containing two adjacent filaments wherein filaments are connected by at least one crossing region (fig. 4).
	Regarding claim 3-6, Thieme teaches that the resistance barrier (513) adjacent to the crossover region is doped YBCO (para. 0069, 0087; fig. 5a). Regarding claim 4, the recitation appears to be a product by process recitation and the product of the reference appears to be substantially similar to the product claimed. See specification at page 12-13. See MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieme in view of McDougall (WO 2015/011491).
Thieme teaches a product as described above in claim 1.
If Thieme fails to teach the two superconducting contact elements, McDougall will be applied herein.
McDougall teaches a superconductor comprising filaments (abstract) wherein contact elements are connected by current carrying section (page 24, line 25-page 25, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art to provide contact elements are connected by current carrying section in Thieme in order to provide a configuration known in the art as taught by McDougall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735